Citation Nr: 0905375	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  03-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The Veteran had active service from March 1962 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2005, a hearing was held, at the RO, before the 
undersigned Acting Veterans Law Judge, who is the acting 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  The hearing transcript is in the 
claims folder.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, was first 
manifested many years after service, and is not related to 
any disease, injury or incident therein.  

2.  The Veteran did have service that involved duty or 
visitation in the Republic of Vietnam.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, and may not be so presumed. 38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Regarding VA's duty to inform the Veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated March 2001 and 
October 2005 by informing him of the evidence he was required 
to submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The October 
2005 notice fully complied with the requirements of the VCAA.  
Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a supplemental 
statement of the case issued in August 2006.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist

Regarding the duty to assist the Veteran in obtaining 
evidence in support of his claim, the RO obtained his 
service, private and VA medical records.  The RO received a 
negative response regarding medical records that had been 
destroyed.  The RO requested the October, November, and 
December 1964 deck logs of the U. S. S. Hancock from the 
National Archives and Records Administration (NARA).  Also of 
record is October 2005 correspondence from NARA which 
indicates deck logs do not provide detail regarding the 
mission or destination of aircraft launched.  The Veteran 
underwent a VA medical examination in August 2001, although 
no opinion was rendered.  The Veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board has reviewed all of the evidence in the Veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records, lay statements in support of 
his claim, transcripts from his April 2005 Board hearing at 
the RO, VA diabetes mellitus examination reports, VA and 
private medical records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Direct or Primary Service Connection

In order to establish service connection on a direct or 
primary basis, three elements must be established.  There 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that he was exposed to herbicides while 
stationed on the U. S. S. Hancock in Subic Bay, Philippines, 
Hong Kong Bay and in the South China Sea.  The Veteran 
contends that he regularly cleaned airplanes containing Agent 
Orange.  With regard to this claim, the Board has received 
the deck log books from the period in which the Veteran 
contends he was exposed.  October 2005 correspondence from 
the National Archives and Records Administration (NARA) 
indicates that log entries provide no details about the 
mission or destination of aircraft launched from the U. S. S. 
Hancock.  Thus, the evidence of record does not substantiate 
the Veteran's claim of Agent Orange exposure.  

Review of the service treatment records shows no evidence of 
diabetes mellitus during service.  Although the Veteran 
contends he experienced "sugar spillage" during service, 
service medical records appear to be complete and do not 
document complaints or findings related to his blood sugar.  
On both entrance examination, in March 1962, and separation 
examination, in March 1965, his endocrine system was normal 
and urinalysis was negative for albumin and sugar.  

The Veteran has submitted February 1977 medical records; 
however, these documents do not reflect a diagnosis of 
diabetes.  August 1998 VA medical records document the 
earliest conclusive diagnosis of diabetes.  At that time, he 
informed his treating physician that he had been taking 
medication to control his diabetes for the preceding ten 
years.  

While a lay witness, such as the Veteran, is generally 
competent to report an injury during service, he does not 
have the expertise to establish exposure to diseases or 
chemical agents.  Thus, the Veteran's statements as to 
exposure to Agent Orange are not credible and are not 
persuasive.  Similarly, in the absence of competent medical 
documentation and the presence of a negative urinalysis on 
separation examination, the Veteran's report of "sugar 
spillage" during service is not credible.  The Board finds 
that the Veteran's claims do not establish a disease or 
injury during service.  Also, the first evidence of a 
diagnosis of diabetes is approximately 24 years following 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
service treatment records and examination reports and the 
absence of medical documentation for many years after service 
combine to form a preponderance of evidence against direct or 
primary service connection.  



Presumptive Service Connection

Diabetes mellitus may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  This presumption does not apply in this case 
because there is no competent evidence that diabetes was 
manifested to any degree during the first year after the 
Veteran completed his active service.  The Veteran contends 
that his blood sugar was abnormal in 1966; however, 
correspondence from the custodian of those documents 
indicates his treatment records were destroyed.  As noted 
above, it was many years after service before the diabetes 
was medically documented.  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  This includes type II diabetes 
mellitus.  See 38 C.F.R. § 3.307(a)(6)(ii).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  
(Emphasis added.)  Here, the Veteran does not contend that 
his service involved duty or visitation that was actually in 
Vietnam.  Review of his service personnel records show that 
he served aboard ship and do not document any duty or 
visitation that was actually in Vietnam.  Consequently, the 
preponderance of evidence shows that the Veteran did not have 
service that involved duty or visitation in the Republic of 
Vietnam and this presumption does not apply.  

Conclusion

The Board has considered all bases for service connection.  
Cf.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As 
discussed in detail above, the Veteran's assertions of 
exposure to Agent Orange while cleaning aircraft aboard ship 
and his claims of "sugar spillage" during service are not 
credible.  The service treatment records, examination 
reports, and service personnel records, as well as the 
passage of many years between service and medical 
documentation of the onset of diabetes form a preponderance 
of evidence against service connection on a direct or primary 
basis.  Also as discussed in detail above, the preponderance 
of evidence does not support manifestation of diabetes during 
the first year after service or service involving duty or 
visitation to the Republic of Vietnam.  Consequently, the 
preponderance of evidence is against service connection on a 
presumptive basis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of exposure to Agent Orange, is 
denied. 



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


